United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2003
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Errol Lamar Scott,                        *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: March 27, 2007
                                  Filed: April 2, 2007
                                  ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Errol Lamar Scott challenges the 120-month
sentence imposed by the district court1 following his guilty plea to the offenses of
aiding and abetting bank robbery, in violation of 18 U.S.C. § 2113(a) and (d), and
being a felon in possession of a firearm, in violation of 18 U.S.C. § 924(g)(1). Scott
argues that the district court erred in failing to grant a departure pursuant to U.S.S.G.
§ 4A1.3(b), and that his sentence is unreasonable. We affirm.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Having carefully studied the record, we conclude Scott’s claim that the district
court erroneously failed to depart is unreviewable on appeal. See United States v.
Andreano, 417 F.3d 967, 970 (8th Cir. 2005) (discretionary decision not to grant
departure pursuant to § 4A1.3(b) is not reviewable unless record shows court failed
to recognize authority to depart). The court recognized its authority to depart, but
simply did not believe a departure was warranted in this case. We further conclude
that Scott’s 120-month sentence, which is at the low end of his advisory Guidelines
range, is not unreasonable.

       Because the appellant is represented by appointed counsel, we decline to
address the issues attempted to be raised by the appellant in his pro se supplemental
brief. See United States v. Maynie, 257 F.3d 908, 921 n.7 (8th Cir. 2001), cert.
denied, 535 U.S. 944 (2002).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-